DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation calcium iron ore microcrystalline glass calcium is unclear as well as the limitation titanium mine microcrystalline glass because the specification does not provide a description as to what the elements mean.  Examiner is unsure what the term ‘calcium’ at the end of calcium iron ore microcrystalline glass means, whether it belongs to the calcium iron ore microcrystalline glass or is separate from it, or whether it is redundant.  Examiner believes that the recitation is redundant and therefore should be deleted from the claim.  Furthermore, the term ‘mine’ does not appear in the specification nor does a quick search of the phrase ‘titanium mine’ yield anything of ordinary skill in the optical art.  Examiner is unsure what interpretation to give to the term ‘mine’.  Claims 5 and 6 are rejected inasmuch as they depend from claim 2.
Regarding claim 15, the claim recites that in step 3, the shaping comprises pouring the glass liquid obtained in step 2 into a pre-prepared element mold, and pressing it into a specific shape. However in claim 14, upon which claim 15 depends there are two steps ‘3’ and two steps ‘2’, and examiner is unsure as to which steps this claim is referring.  If the claim is referring to the first step 3 and the first step 2 some method of differentiating the steps would be required in claim 14 or claim 15.  Or if the claim is referring to either step 3 in claim 14 or either step 2 in claim 15, then the term either should precede the phrase ‘Step 3)’ and ‘Step 2)’.  Claim 16 is rejected inasmuch as it depends from claim 15.  Examiner is unsure which interpretation to give to claim 15.
Allowable Subject Matter
Claims 1, 3-4, 12-14 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, closest prior art is Morikawa et al. (US 2007/0153235 A1) teaches a phase element for reducing speckle in which different areas of the phase element produce different phase changes in the light beam.  Morikawa does not teach that the phase changing element has a random distribution of different microcrystalline structures created in the glass, and wherein the phase element thereby changes the phase without changing overall transmission direction of the beams.
Claims 3-4, 12-14 and 17 are allowable at least inasmuch as they depend from claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/29/2022